Citation Nr: 0611972	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-16 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1979 to 
November 1981.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
hepatitis C.


FINDING OF FACT

The medical evidence indicates that the veteran's hepatitis C 
was not caused by or related to any incident or event which 
occurred during active military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 U.S.C.A. § § 1131 (West 2002); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303 (2005).  

In February 2002, the veteran's hepatitis C blood screen 
tested positive.  In March 2002, he underwent additional 
blood testing which confirmed the presence of hepatitis C 
antibodies.
The veteran claims that he received a blood transfusion 
during military service incidental to treatment for a 
concussion.  His service medical records, however, do not 
indicate that he ever received a blood transfusion during 
military service.  Further, his claim that a Navy physician 
referred him to a private Japanese hospital for the blood 
transfusion is without support.  His private medical records 
reflect a blood transfusion in August 1970 prior to his entry 
into service.  

In addition, his service medical records do not note any 
complaints or clinical findings pertaining to acute viral 
hepatitis or hepatitis C.  Further, his service medical 
records do not reflect exposure to known risk factors during 
service; such as accidental exposure in healthcare workers, 
hemodialysis, or other direct percutaneous exposure.  The 
evidence does not support his claim that hepatitis C was 
incurred during service; therefore, the criteria for a grant 
of service connection have not been met.  For that reason, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for hepatitis C.  

Regarding the VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish his entitlement 
to service connection in June 2003 by informing him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence that the RO would obtain on 
his behalf. 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records and requested his private medical records. 
The Board concludes that all relevant data has been obtained 
for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim. 

Under the duty to assist, VA is required to provide an 
examination and/or obtain a medical opinion unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The RO has not provided the 
veteran a medical examination, or obtained a medical opinion 
regarding the claimed nexus between his hepatitis C and 
military service.  VA is not required, however, to provide a 
medical examination or obtain a medical opinion if the record 
does not already contain evidence of an in-service event, 
injury, or disease.  The veteran's service medical records 
are silent for any transfusion, or complaints or clinical 
findings attributed to a liver disease.  For this reason the 
Board finds that a medical examination or opinion is not 
required in this case because no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure to notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006). 


ORDER

The claim for service connection for hepatitis C is denied. 




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


